Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 06/17/2021. 
Claims 1-10 are pending and amended. Claims 11-22 are newly presented.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-3, 6-8, 11-13, 16-18, 21, 22 of copending Application No. 16/796,413 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Regarding claims 1, 7, claims 1, 11 of Application ‘413 discloses a method for a User Equipment (UE) or the UE, the method or the UE comprising: 
a transceiver (see claim 11); and 
a processor (claim 11) configured to:
receiving a Radio Resource Control (RRC) Reconfiguration message, the RRC Reconfiguration message including first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (claim 1, limitation 1, see also claim 11); 
wherein the first configuration information includes first radio link monitoring (RLM) configuration information, and wherein the second configuration information includes second RLM configuration information (claim 1, limitation 1); 

receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (claim 1, limitation 3, see also claim 11); 
switching, using the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (claim 1, limitation 4, see also claim 11); and 
monitoring a radio link on the second bandwidth part based on second RLM configuration information included in the received second configuration information in a case where the active bandwidth part of the UE is the second bandwidth part (claim 1, limitation 5, see also claim 11), 
wherein both of the monitoring the radio link on the first bandwidth part and the monitoring the radio link on the second bandwidth part are performed by the UE in connected mode (claim 1, last limitation, see also claim 11).

Regarding claims 4, 8, Claim 6, 16 of application 413 discloses a method for a base station or a BS, the method or the BS comprising: 
A transceiver (see claim 6, 16); and 
A processor (see claim 6, 16) configured to:
transmitting, to a User Equipment (UE) via the transceiver, a Radio Resource Control (RRC) Reconfiguration message, the RRC reconfiguration message including first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see claim 6, 16, limitation 2-3), 

transmitting, to the UE via transceiver, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), to switch the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (claim 6, 16, limitation 4).

Regarding claim 2, 5, Claim 2, 7, 10, 17 of Application 413 discloses the method wherein each of the first and the second RLM configuration information includes information of a reference signal that the UE uses for an RLM, wherein the reference signal is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (see claim 2, 7, 10, 17).

Regarding claim 3, 6, Claim 3, 8, 11, 18 of Application 413 discloses the method wherein either the first or the second bandwidth part is an initial bandwidth part (see claim 3, 8, 11, 18). 

Regarding claim 9-10, claim 21-22 of Application 413 discloses the method further comprising or wherein the processor is configured to detect whether or not a radio link failure exists using a result of the monitoring the radio link on the first bandwidth part in a case where the active bandwidth part of the UE is the first bandwidth part (see claim 21-22).

Claims 11-12, 14-15, 17-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 6, 16 of copending Application No. 16/796,413 in view of Siomina et al. (US 2013/0059610 A1). 
This is a provisional nonstatutory double patenting rejection.

	Regarding claims 11, 14, 17, 20, Claims 1, 11, 6, 16 fails to disclose but Siomina discloses the method wherein the RRC Reconfiguration message includes a request to report information related to a measurement gap (see par. 0094, discloses a request for information related to measurement gap), and wherein the method further comprises transmitting the information related to the measurement gap after receiving the request (see par. 0095, discloses configuration of measurement gap, par. 0020 further discloses wherein the configuration is to be performed using RRC). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an RRC reconfiguration message requesting to report information related to measurement gap and respond with requested information as described by Siomina. 
The motivation for doing so would be allow configuring only when a need arises rather than configuring for all regardless of the need, thereby reducing signaling. 

Regarding claims 12, 15, 18, 21, Claims 1, 11, 6, 16 fails to disclose but Siomina discloses the method wherein the information related to the measurement gap indicates whether the measurement gap is required (see par. 0094). 

The motivation for doing so would be allow configuring only when a need arises rather than configuring for all regardless of the need, thereby reducing signaling. 

Claims 13, 16, 19, 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 6, 16 of copending Application No. 16/796,413 in view of Lucky et al. (US 2013/0235755 A1). 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 13, 16, 19, 22, Claims 1, 11, 6, 16 fails to disclose but Lucky discloses the method wherein the information related to the measurement gap is included in an RRC Reconfiguration Complete message (par. 0051).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the information related to the measurement gap is included in an RRC reconfiguration complete message as described by Lucky. 
The motivation for doing so would be allow configuring only when a need arises rather than configuring for all regardless of the need, thereby reducing signaling.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2019/0044689 A1) in view of Jeon et al. (US 2019/0132862 A1), Wu (US 2019/0045571 A1) and Nagaraja et al. (US 2018/0338253 A1).

Regarding claims 1, 7, Yiu discloses a method for a User Equipment (UE) or the UE, the method or the UE comprising: 
A transceiver (see fig. 2, 208); and 
A processor (see fig. 2, 204e) configured to:
receiving a Radio Resource Control (RRC) Reconfiguration message, the RRC Reconfiguration message including first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see par. 0026-0029, 0102, see also fig. 4A, 404-410, particularly discloses receiving RRC reconfig. Message including config. Information for first and second bandwidth part); 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information, and wherein the second configuration information includes second RLM configuration information (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, i.e. intial, active, and monitoring each one based on reconfiguration message, see also par. 0128-0134, discloses for each particular BWP, configuring the measurement gap, which locates the SS, which is the RS used in performing RLM, i.e. configuration of the gap or configuration of SS or RS for each BWP is equivalent to RLM configuration);
monitoring a radio link on the first bandwidth part using the first RLM configuration information included in the received first configuration information in case where an active bandwidth part of the UE is the first bandwidth part (see par. 0113-0123); 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (see par. 0026, 0098); 

monitoring a radio link on the second bandwidth part using the second RLM configuration information included in the received second configuration information in a case where the active bandwidth part of the UE is the second bandwidth part (see par. 0113-0123, discloses reconfiguring to monitor/measure a different BWP based on switching default BWP from active BWP).
Yiu discloses performing RRM instead of RLM as noted above. Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring RLM and performing RLM for each of the BWP.
The motivation for doing so would be to allow recognizing of the failure of the BWP.
Yiu fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 Al) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second 
The motivation for doing so would be to allow monitoring the multiple configured BWPs.
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja.
The motivation for doing so would be to allow locating reference signal within each BWP such that it can be measured and reported. Allowing for RLM on each BWP would allow determining if the BWP is good enough for performing communication and to avoid radio link failures.

Regarding claims 4, 8, Yiu discloses a method for a base station or a BS, the method or the BS comprising: 
A transceiver (see fig. 2, 208); and 
A processor (see fig. 2, 204e) configured to:

wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information for monitoring a radio link on the first bandwidth part in a case where an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information for monitoring a radio link on the second bandwidth part in a case where the active bandwidth part of the UE is the second bandwidth part (see at least fig. 4A-4B, par. 0113-0123, discloses configuring of BWP of different types, initial, active, etc and monitoring each one based on reconfiguration message); and 
transmitting, to the UE via transceiver, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), to switch the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 00106, discloses switching based on DCI, wherein switching is from active to initial BWP).
Yiu discloses performing RRM instead of RLM as noted above. Wu further discloses configuring a second BWP using RRC messages and detecting a link failure by performing radio link monitoring on each BWP (see abstract and par. 0057). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring RLM and performing RLM for each of the BWP.

Yiu fails to disclose wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode.
However, Jeon (US 2019/0132862 Al) discloses configuring first BWP and second BWP for a wireless device with a RRC connected mode (see par. 0290).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein both of the performing the radio link monitoring on the first bandwidth part and the performing the radio link monitoring on the second bandwidth part are performed by the UE in connected mode as suggested by Jeon to Yiu and Wu.
The motivation for doing so would be to allow monitoring the multiple configured BWPs.
Although, Yiu discloses receiving RRC configuration message including first and second configuration information as described above, Nagaraja more explicitly discloses wherein the first configuration information including first radio link monitoring configuration information and second configuration information includes second RLM configuration information (see fig. 8, 802, 804, discloses configuration of more than one BWP and based on configuration monitoring each of the BWP, see also par. 0090-0091).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include first and second configuration corresponding to first and second RLM configuration information as described by Nagaraja.


Regarding claims 2, 5, Yiu discloses the method wherein each of the first and the second RLM configuration information includes information of a reference signal for an RLM, wherein the reference signal is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (par. 0113-0121, discloses signaling configuration information, such as SS block).

Regarding claims 3, 6, Yiu discloses the method wherein either the first or the second bandwidth part is an initial bandwidth part (see par. 0107). 

Regarding claims 9-10, Yiu fails to disclose but Wu discloses the method or UE further comprising detecting whether or not a radio link failure exists using a result of the performing the radio link monitoring on the first bandwidth part in a case where the active bandwidth part of the UE is the first bandwidth part (see fig. 4, 310, discloses detecting radio link failure by performing RLM on an active BWP).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to including detecting whether or not a radio link failure exists as described by Wu.
.

Claims 11-12, 14-15, 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Jeon, Wu and Nagaraja as applied to claims 1, 7, 4, 8  above, and further in view of Siomina et al. (US 2013/0059610 A1).

	Regarding claims 11, 14, 17, 20, Yiu fails to disclose but Siomina discloses the method wherein the RRC Reconfiguration message includes a request to report information related to a measurement gap (see par. 0094, discloses a request for information related to measurement gap), and wherein the method further comprises transmitting the information related to the measurement gap after receiving the request (see par. 0095, discloses configuration of measurement gap, par. 0020 further discloses wherein the configuration is to be performed using RRC). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an RRC reconfiguration message requesting to report information related to measurement gap and respond with requested information as described by Siomina. 
The motivation for doing so would be allow configuring only when a need arises rather than configuring for all regardless of the need, thereby reducing signaling. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the information related to the measurement gap indicates whether the measurement gap is required as described by Siomina. 
The motivation for doing so would be allow configuring only when a need arises rather than configuring for all regardless of the need, thereby reducing signaling. 

Claims 13, 16, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Jeon, Wu, Nagaraja and Siomina as applied to claims 11, 14, 17, 20  above, and further in view of Lucky et al. (US 2013/0235755 A1).

Regarding claims 13, 16, 19, 22, Yiu fails to disclose but Lucky discloses the method wherein the information related to the measurement gap is included in an RRC Reconfiguration Complete message (par. 0051).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the information related to the measurement gap is included in an RRC reconfiguration complete message as described by Lucky. 
The motivation for doing so would be allow configuring only when a need arises rather than configuring for all regardless of the need, thereby reducing signaling.

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Applicant prefers to defer the arguing the provisional double patenting rejection of claims 1-10. Therefore, the rejection of claims are maintained.
Applicant first argument is that one of ordinary skill in the art would have understood that radio resource management (RRM) measurement is completely different from radio link monitoring as recited in the claim. Examiner respectfully disagrees.
Examiner respectfully notes that there is no definition or even description in the relevant art that distinguishes the RRM from RLM. Applicant has further failed to provide any evidence either in the art or in applicant specification that distinguishes these elements.
Applicant further argues that RLM configuration cannot be interpreted as RRM configuration under broadest reasonable interpretation. To support the argument, applicant partly relies on one of ordinary skill in the art. Examiner respectfully notes that absent any supportive evidence, there is no clear evidence either in the art or in applicant specification that makes such a distinction. Applicant further refers to Applicant’s specification at par. 0019, 0021, 0026, 0028 for making this distinction. Par. 0019, 0021 describes RRM and in particularly RSRP measurement as it relates to SS or RS. Paragraph 0026, describes RLM as being used in connected mode and measures downlink radio quality for purpose of detecting OOS and RLF. However, this feature does not distinguish from RRM, because RRM measures downlink quality as described in par. 0019-0021. This paragraph rather than describing the distinction, emphasizes what examiner has noted. RRM measurement as described in Yiu, such as par. 0116, notes measuring the quality of the downlink for example by using RSSI, RSRQ or SINR. 
Applicant further notes that Yiu fails to discloses UE receives first and second RLM configuration via RRC message. In support, Applicant argues that Yiu does not disclose that RRM or even RLM configuration information received by the UE indicates a resource of a reference signal monitored during the RRM measurement or RLM on the BWP. Thereafter, applicant points to par. 0115 and notes that Yiu may disclose that UE can perform RRM measurement for a BWP using SS block of the BWP, Yiu does not disclose that RRM or even RLM configuration information received by the UE indicates a SS block of the BWP. Examiner disagrees.
Arguendo, assuming that Yiu did not disclose as applicant alleges, the configuration of multiple BWPs and measuring the quality using the SS block or RS for those multiple BWPs reads over first and second configuration wherein the configuration information indicates a resource of RS monitored during the measurement, otherwise measurement could not be performed. Regardless, Yiu discloses this aspect specifically in par. 0115, which states that the RRM measurement for BWP is using a SS block. The paragraph further discloses a measurement gap which is used to locate signal, such as SS block. The par. also discloses that SS block option 422 identify the location of the SS block. Such configuration can be provided to UE as per par. 0118-0119.
Applicant further argues that Yiu does not provide any disclosure or suggestion that both of the alleged radio link monitoring on the first bandwidth part and second BWP are performed by UE in connected mode. Examiner disagrees.
Yiu in fig. 5, clearly describes transitioning between three BWPs, wherein switching between active and default BWP is when the UE is in RRC connected state. Therefore, the measurement performed, i.e. the RLM, in active BWP or default BWP is when UE is in connected mode.
Based on above discussion, examiner notes that applicant arguments as it relates to claims 1-20 are not persuasive. Although, these arguments address applicant concern as it relates to previous rejection, to facilitate and move the prosecution forward, Examiner has modified the rejection to address the argued limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2008/085952 A1 – describes communication of request and response as it relates to measurement gap. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466